El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Clemente Palero apeló de una resolución negándose a admitirle fianza. Al presentar el fiscal alguna prueba, la Corte de Distrito de Humacao se negó a conceder el recurso de habeas corpus solicitado. La prueba sometida a la corte fue substancialmente la que sigue: Paula Acevedo declaró que entró en la tienda de Clemente Palero a comprar tabaco Rilado, y que allí estaban Luis Sánchez y Clemente Palero; que al entrar, oyó que Sátncbez dijo: “Vengo a que arre-glemos el asunto que tenemos pendiente;” que Palero con-testó: “Aquí no valen arreglos, aquí lo único que vale soy yo; ” que al contestar esto Palero, la declarante le pidió cinco centavos de tabaco Rilado, y él replicó: “No le vendo tabaco ni a la madre que me parió;” y entonces se dirigió a Sán-chez, quien le dijo: “Déjate de coraje que eso lo arreglamos a la buena,” y Palero le dijo a Sánchez: “Te voy a pegar un tiro;” que al oír esto, la declarante dió la espalda para salir de la tienda, pero que antes de salir oyó el disparo, y, mirando hacia atrás, vió a Palero con un revólver en la mano, y a Sánchez tendido en el suelo; que entonces la testigo echó a correr y oyó después otros disparos más.
José Daniel Mercado prestó declaración tendente a demos-trar que él se hallaba en los alrededores del sitio del suceso; que al oír una detonación parecida a un disparo de revólver, y al mirar hacia el establecimiento de Palero, vió a Sánchez tendido en el suelo; que al acercarse el declarante a prestarle auxilio a Sánchez, vió a Palero que estaba dentro dol esta-*649blecimiento con un revólver en la mano; qne Falero le dijo qne no se acercara porqne lo mataba; qne entonces el tes-tigo bnscó nn teléfono, pero qne, al no bailarlo, salió nueva-mente a la carretera y sintió y vió que Falero disparaba dos tiros más con dirección a Sánchez.
Uno pnede inferir fácilmente qne el apelante y el inter-fecto habían reñido, y qne el apelante estaba enteramente enfurecido por haber entrado el interfecto a sn establecimiento. Las palabras pronunciadas por el interfecto al en-trar en la tienda prima¡ facie eran inofensivas. Puede qne equivalieran o no a un desafío. Aún si hubiese mediado una provocación y si las palabras pronunciadas por el interfecto equivalían a un desafío, toda la prueba tiende a demostrar que los disparos, aunque se hicieran más o menos instan-táneamente, fueron deliberados y premeditados. Los dis-paros posteriores tienen alguna importancia. El uso de un arma peligrosa sin que medie provocación alguna, como en el presente caso, constituye prima facie un delito de asesi-nato. Caballero v. El Pueblo, 36 D.P.R. 69; Rodríguez v. Lugo, 36 D.P.R. 560; Ex Parte Curtis, 72 Cal. 188; Ex Parte Troia, 64 Cal. 152.

Por virtud de estas autoridades, no puede decirse que la prueba no es fuerte, y debe confirmarse la resolución apelada.